            Case 1:20-cv-08924-CM Document 43 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In Re: New York City Policing During Summer                     :
2020 Demonstrations                                                 20 Civ. 8924 (CM) (GWG)
                                                                :
---------------------------------------------------------------X
                                                               :
This filing is related to
                                                               :
ALL CASES:
20 Civ. 8924, 20 Civ. 10291, 20 Civ. 10541                     :
21 Civ. 322, 21 Civ. 533
                                                               :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        1. The above-referenced actions have been referred to the undersigned for pre-trial
supervision as set forth in Paragraph 8 of Docket # 40 in 20 Civ. 8924. All applications to the
undersigned must comply with this Court’s Individual Practices, which are available at:
https://nysd.uscourts.gov/hon-gabriel-w-gorenstein.

         2. The parties must comply with the deadlines set by Chief Judge McMahon in Docket
#40. In addition, the Court orders the following interim deadlines as requested by the parties in
their letter dated March 1, 2021 (Docket # 42 in 20 Civ. 8924):

March 18, 2021: Initial Disclosures due
March 25, 2021: First Request for Documents and First Set of Interrogatories due
April 8, 2021: Defendants to provide proposed date for completion of document production
April 26, 2021: Objections and Responses due; production of documents to begin

Additionally, by June 1, 2021, the parties must confer to reserve in the summer and fall a
sufficient number of deposition dates for which all counsel must be available– even if specific
deponents are not attached to any particular date. Depositions shall be scheduled as soon as
practicable. The parties shall not require a deponent to appear for a deposition after Friday,
December 3, 2021, unless all parties agree otherwise or the Court orders otherwise.

       3. All discovery (as well as requests for admissions) must be initiated in time to be
concluded by the deadline for all discovery.

        4. Discovery motions – that is, any application pursuant to Rules 26 through 37 or 45 –
not only must comply with ¶ 2.A of the Court’s Individual Practices but also must be made
promptly after the cause for such a motion arises. In addition, absent extraordinary
circumstances, no such application will be considered if made later than 30 days prior to the
close of discovery. Untimely applications will be denied.
        Case 1:20-cv-08924-CM Document 43 Filed 03/02/21 Page 2 of 2




      SO ORDERED.

Dated: March 2, 2021
       New York, New York




                                     2
